DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 29-54 directed to inventions non-elected without traverse.  Accordingly, claims 29-54 have been cancelled.

Allowable Subject Matter
Claims 1-28 and 55-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Lindberg (US 6,736,191) in view of Wei (US 5,318,110).
The prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
A heat exchanger comprising: a plurality of first conduit sections arranged to communicate the flow of a first fluid in heat exchange with a second fluid in a flow path which passes the first conduit sections, and a support for mounting the plurality of first conduit sections, each of the first conduit sections comprising a spiral section having a plurality of tubes arranged to exchange heat and extending along in a spiral shape alongside one another and 
Lindberg as modified teaches an analogous heat exchanger with a spiral configuration and a load element between tubes, however, Lindberg as modified fails to teach the specifics of “each of the first conduit sections comprising a spiral section having a plurality of tubes arranged to exchange heat and extending along in a spiral shape alongside one another and spaced from one another in rows, the rows being radially spaced apart from one another, wherein at least one load element is provided between at least two of the tubes in the radially spaced rows.”
Thus, the modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763